Citation Nr: 0606639	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  04-37 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel




INTRODUCTION

The veteran reportedly had service with the Philippine 
Commonwealth Army from November 1941 to March 1943, and with 
the Regular Philippine Army from May 1945 to February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2004, a 
statement of the case was issued in July 2004, and a 
substantive appeal was received in October 2004.

The Board notes communications from the veteran to the effect 
that he was having difficulty contacting his appointed 
representative, The American Legion.  Documentation in the 
claims file from the RO is to the effect that there is no 
representative from that organization at the RO.  However, 
the Board notes that the claims file was made available to 
and reviewed by a national representative of The American 
Legion at the Board, and an informal presentation from that 
organization is of record in support of the veteran's appeal.  
In the informal presentation, the representative also 
advanced a motion to advance the case on the Board's docket 
due to the veteran's advanced age.  However, a formal ruling 
on that motion is not necessary as the appeal is now ready 
for appellate review.  


FINDING OF FACT

Hearing loss disability was not manifested during the 
veteran's service or for many years thereafter, nor is any 
current hearing loss disability otherwise related to such 
service.




CONCLUSION OF LAW

Hearing loss disability was not incurred in or aggravated by 
the veteran's service, nor may it be presumed to have 
incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The July 2004 statement of the 
case, the January 2004 notice of the RO rating decision and 
an October 2003 letter informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, in the October 2003 letter, 
the veteran was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  The Board notes that the October 2003 
letter was sent to the appellant prior to the January 2004 
rating decision.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The Board also notes that the October 2003 letter and the 
July 2004 statement of the case expressly notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.  Therefore, the requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and private, have been obtained.  
Although the veteran has not been afforded a VA examination 
as to the hearing loss issue, the Board finds that the record 
as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this claim.

Analysis

The issue on appeal involves a claim of service connection 
for hearing loss.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet.App. 155 
(1993).

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The record reflects that the veteran's hearing loss currently 
meets the regulatory thresholds to be considered disabling.  
The results of a hearing test in October 2002 reveal auditory 
thresholds of greater than 40 decibels for several of the 
relevant frequencies in each ear.  However, the record 
provides no indication of hearing loss during service or for 
many years after discharge.  A May 1945 examination report 
does not appear to indicate any pertinent abnormalities and 
shows the veteran to be clinically normal.  It seems the 
veteran was administered a whisper test and registered a 
score of '15/20' in each ear.  There is no indication in the 
report that this was interpreted as an abnormal score and the 
veteran was expressly found to have no defects regarding his 
ears.  The report of the veteran's February 1946 discharge 
examination indicates that his hearing was again tested with 
the whisper test and that he registered a score of '15/15' in 
each ear.  Once again, there is no indication that the 
veteran's hearing was found to be impaired and the veteran 
was noted to have no defects pertinent to his ears.  Even if 
the May 1945 whisper test results are viewed as indicative of 
a decrease in hearing acuity, the February 1946 test results 
appear to show normal hearing, thus suggesting that any 
decrease in hearing acuity was temporary in nature as opposed 
to chronic. 

The record is silent as to any treatment or complaints of 
hearing loss until the October 2002 hearing test which was 
conducted over 50 years after discharge from service.  
Moreover, there is no competent evidence in the record 
suggesting a causal link between the veteran's current 
hearing loss and his service.  The Board is thus presented 
with an evidentiary record which does not show chronic 
hearing loss during service or at the time of discharge from 
service.  The Board acknowledges that, by advancing this 
claim, the veteran himself may be asserting that his current 
hearing loss is causally linked to his service.  However, 
while the veteran as a lay person is competent to provide 
evidence regarding injury and symptomatology, he is not 
competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.

Because there is no competent evidence suggesting a causal 
link between the veteran's hearing loss and his service, and 
because of the length of time following service prior to any 
medical evidence of hearing loss, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for hearing loss.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

Entitlement for service connection for hearing loss 
disability is not warranted.  The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


